Determination of respondent City Commissioner of Correction, dated January 27, 1976, finding petitioner guilty of violation of department rules, and order of said commissioner, dated February 23, 1976, dismissing petitioner from the Department of Correction unanimously modified, on the law, to substitute for the dismissal a suspension without pay or other benefits until 10 days after entry of the order hereon and, as so modified, said determination and order are confirmed, without costs and without disbursements. The evidence fully and substantially sustained the findings and determination on the charges and specifications that petitioner New York City correction officer was guilty of (1) reading on duty in violation of department rules, (2) excessive lateness between January 14, 1974 and February 16, 1975, (3) leaving his post without authority while on duty, and (4) threatening and using profane and abusive language to the Deputy Warden. However, in light of petitioner’s prior apparently unblemished 12-year record of employment with the department, the penalty of dismissal is so disproportionate to the offense as to warrant the modification here directed. (Matter of Pell v Board of Educ., 34 NY2d 222.) Although this in no way condones petitioner’s misconduct, it is noted, as in Pell (supra), no venal, morally offensive or criminal acts are involved. The reduced sanction is deemed adequate for the misconduct found, which appears to consist of instances of limited and isolated aberrant behaviour during a short period under circumstances of unusual tension. Concur—Evans, J. P., Fein, Lane, Markewieh and Yesawich, JJ.